United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Marlboro, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1801
Issued: September 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 1, 2011 appellant, through her attorney, filed a timely appeal from an
April 28, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP) and a
June 6, 2011 nonmerit decision denying her request for an oral hearing. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that she was disabled for work on and
after November 9, 2006 due to an accepted temporary aggravation of degenerative spinal
disease; and (2) whether OWCP properly denied appellant’s request for an oral hearing.
On appeal, counsel asserts that the supplemental report of Dr. Robert Dennis, a Boardcertified orthopedic surgeon and impartial medical examiner, was insufficient to resolve the

1

5 U.S.C. § 8101 et seq.

conflict of medical opinion as it was speculative, contradictory and not in accordance with the
statement of accepted facts.
FACTUAL HISTORY
This is the second appeal before the Board in this case. By decision and order issued
December 23, 2009,2 the Board set aside OWCP’s November 4, 2008 decision and remanded the
case to OWCP to obtain a supplemental report from Dr. Dennis, a Board-certified orthopedic
surgeon and impartial medical examiner, regarding whether appellant was disabled for work on
and after November 9, 2006. The Board noted that he opined that a right foot drop had resolved
by December 11, 2006, although Dr. Elias J. Lehaf, an attending Board-certified internist,
observed a right foot drop five weeks later on January 17, 2007. The law and facts of the case as
set forth in the Board’s prior decision and order are incorporated by reference.
In a January 31, 2011 letter, OWCP requested that Dr. Dennis provide a supplemental
report as his October 20, 2008 opinion did not specifically address appellant’s disability for work
on or after November 9, 2006 and whether the accepted aggravation of her underlying
degenerative spinal disease and scoliosis had ceased. OWCP asked Dr. Dennis to provide
medical rationale addressing “the duration of the aggravation and [appellant’s] level of disability
on or after November 9, 2006.” It also asked him to explain why he found that appellant did not
have a right foot drop on December 11, 2006 examination, as Dr. Lehaf stated that he observed it
on January 17, 2007.
In a February 18, 2011 report, Dr. Dennis opined that the accepted October 30, 2006
workplace incident, in which appellant’s postal vehicle lost power steering and she had to turn
the wheel manually for 45 minutes, was unlikely to have altered underlying degenerative spinal
disease. He explained that it was “almost impossible to visualize voluntary efforts” turning the
wheel “capable of producing substantial injury to [the] lumbar spine, with or without preexisting
conditions.” Appellant’s longstanding experience in driving a mail delivery vehicle “made it
extraordinarily improbable that she could have imposed any real injury to her lumbar spine that
was not already preexisting and already symptomatic.” Also, appellant did not exhibit sciatica or
a foot drop that would indicate the type of spinal injury alleged. He therefore opined that
appellant’s preexisting scoliosis and spondylosis were unaltered by a lack of power steering for
45 minutes on October 30, 2006. Dr. Dennis stated that any aggravation of the underlying
conditions was only temporary in nature and ceased as of November 15, 2006.
Dr. Dennis disputed Dr. Lehaf’s3 diagnosis of a right foot drop, noting that Dr. Lehaf did
not record the precise strength of the muscles supposedly affected, did not use a dynamometer or
other instrument to quantify the weakness observed, or use measuring tools to record how high
appellant was able to rise on her heels and toes. He explained the diagnostic criteria for a foot
2

Docket No. 09-883 (issued December 23, 2009).

3

On its face, the report refers to Dr. Richard M. Lehman, an attending Board-certified neurosurgeon. The Board
notes that the reference to Dr. Lehman and Dr. Lehaf appears to be a nondispositive typographical error confusing
two similar names. Dr. Dennis’ remarks in the remainder of the report clearly demonstrate that he was referring to
Dr. Lehaf’s opinion and not that of Dr. Lehman.

2

drop, which he characterized as a “conglomerate of findings” that would have been observed by
the attending physician. Dr. Dennis stated that a patient with a bona fide foot drop would have
required a cane to ambulate, walked with a scrubbing motion of the affected foot, had an
abnormal wear pattern on the toe area of the shoe worn on the affected foot, exhibited a
distinctive pattern of abnormal calluses on the sole of the affected foot, and would have reported
tripping while walking. No physician of record reported any of these findings. Also, on
examination, Dr. Dennis observed no neurologic abnormality in the L5 dermatome competent to
produce a foot drop, and that appellant was able to “raise her toe up to put her shoes on,”
demonstrating that she did not have a foot drop. He also noted that the EMG results
demonstrating a generalized radiculopathy were insufficient to support a peroneal nerve
impairment to produce a foot drop. Appellant did not have localizable dermatomal findings
necessary to diagnose a peroneal nerve impairment. Dr. Dennis concluded that appellant “never
had a foot drop,” and that what Dr. Lehaf observed was appellant’s submaximal effort to raise
her toes.
By decision dated April 28, 2011, OWCP denied modification of its November 4, 2008
decision on the grounds that Dr. Dennis’ supplemental report established that appellant never had
a foot drop and that she was not disabled for work on and after November 9, 2006.
In a May 2, 2011 letter, appellant, through counsel, requested an oral hearing. By
decision dated June 6, 2011, OWCP denied her request for an oral hearing on the grounds that
she was not entitled to a hearing as a matter of right because she had previously requested
reconsideration. It exercised its discretion and further denied appellant’s request for hearing on
the grounds that the issues could be addressed equally well pursuant to a valid request for
reconsideration.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking compensation under FECA4 has the burden of establishing the
essential elements of his claim by the weight of the reliable, probative and substantial evidence.5
To establish a causal relationship between a claimed period of disability and the accepted
employment injury, an employee must submit rationalized medical evidence based on a complete
medical and factual background, supporting such a causal relationship.6 Causal relationship is a
medical issue and the medical evidence required to establish a causal relationship is rationalized
medical evidence.7 Rationalized medical evidence is evidence which includes a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
4

5 U.S.C. §§ 8101-8193.

5

Donna L. Miller, 40 ECAB 492, 494 (1989); Nathaniel Milton, 37 ECAB 712, 722 (1986).

6

Manuel Gill, 52 ECAB 282 (2001).

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8
Section 8123 of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.9 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.10 However, in a situation where OWCP secures an opinion from an
impartial medical examiner for the purpose of resolving a conflict in the medical evidence and
the opinion from such examiner requires clarification or elaboration, OWCP has the
responsibility to secure a supplemental report from the examiner for the purpose of correcting the
defect in the original opinion.11 If the specialist is unwilling or unable to clarify or elaborate on
his or her opinion as requested, the case should be referred to another appropriate impartial
medical specialist.12
ANALYSIS -- ISSUE 1
OWCP accepted that on October 30, 2006 appellant sustained a temporary aggravation of
degenerative spinal disease which ceased by November 9, 2006. It based its acceptance on an
OWCP medical adviser’s review of reports from attending physicians Dr. Lehaf, a Boardcertified internist, and Dr. Lehman, a Board-certified neurosurgeon. OWCP selected Dr. Dennis,
a Board-certified orthopedic surgeon, to resolve a conflict of medical opinion between an OWCP
medical adviser and appellant’s attending physicians as to whether she was disabled for work on
and after November 9, 2006 due to the accepted injury. In his October 20, 2008 report,
Dr. Dennis found that, based on the medical record, the aggravation ceased as of November 9,
2006 and that appellant did not have a right foot drop. However, as Dr. Lehaf had diagnosed a
foot drop on January 17, 2007, the Board remanded the case to OWCP pursuant to the first
appeal to obtain a supplemental report from Dr. Dennis clarifying this discrepancy.
On remand, OWCP requested a supplemental report from Dr. Dennis on January 31,
2011 addressing the apparent inconsistency in his prior opinion. Dr. Dennis submitted a
February 18, 2011 report opining that the accepted temporary aggravation of preexisting spinal
conditions ceased no later than November 15, 2006. He provided extensive, detailed medical
rationale explaining why he disputed Dr. Lehaf’s finding of a foot drop. Dr. Dennis explained
the clinical indicators needed to diagnose a foot drop. He noted that Dr. Lehaf did not measure
or record appellant’s right lower extremity strength, indicate how high appellant was able to rise
8

Leslie C. Moore, 52 ECAB 132 (2000).

9

5 U.S.C. § 8123; see Charles S. Hamilton, 52 ECAB 110 (2000).

10

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

11

Nancy Keenan, 56 ECAB 687 (2005).

12

Guiseppe Aversa, 55 ECAB 164 (2003).

4

on her heels and toes, and did not observe an abnormal gait, abnormal callus pattern or indicative
shoe wear pattern. Each of these objective signs would demonstrate the presence of a peroneal
nerve impairment that would cause a foot drop. Dr. Lehaf did not observe any of these
indicators. Dr. Dennis therefore opined that Dr. Lehaf observed only appellant’s submaximal
effort to raise her toes and not a foot drop. The Board finds that Dr. Dennis’ opinion is
sufficiently well rationalized to represent the weight of the medical evidence and establish that
appellant did not have a right foot drop.13
In its April 28, 2011 decision, OWCP found that the accepted temporary aggravation of
preexisting spinal conditions ceased on November 9, 2011. In his February 18, 2011 report,
Dr. Dennis opined that based on the medical record, the temporary aggravation ceased on
November 15, 2006. Therefore, OWCP’s April 28, 2011 decision will be modified to find that
the temporary aggravation of preexisting spinal conditions ceased as of November 15, 2006.
On appeal, counsel asserts that Dr. Dennis’ supplemental report is insufficient to resolve
the medical conflict as it was speculative, contradictory and not in accordance with the statement
of accepted facts. As stated above, Dr. Dennis’ report was extremely clear and well rationalized.
His opinion is sufficient to resolve the conflict of opinion, to establish that appellant never had a
right foot drop and that the accepted temporary aggravation ceased no later than
November 15, 2006.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that a claimant for compensation who is not
satisfied with a decision of the Secretary is entitled, on request made within 30 days after the
date of the issuance of the decision and before review under section 8128(a), to a hearing on his
claim before a representative of the Secretary.14 Federal regulations implementing this section of
FECA provide that a claimant shall be afforded a choice of an oral hearing or a review of the
written record by a representative of the Secretary.15 Although the claimant is no longer entitled
to an oral hearing or review of the written record as a matter of right if the request is filed past
the 30-day period or she previously requested reconsideration pursuant to section 8128(a),
OWCP may within its discretionary powers grant or deny a claimant’s request and must exercise
that discretion.16

13

Jacqueline Brasch, supra note 10.

14

5 U.S.C. § 8124(b)(1); Peggy R. Lee, 46 ECAB 527 (1995).

15

20 C.F.R. § 10.615.

16

See Eddie Franklin, 51 ECAB 223 (1999); Peggy R. Lee, supra note 14.

5

ANALYSIS -- ISSUE 2
On May 2, 2011 appellant requested a hearing pursuant to OWCP’s April 28, 2011
decision denying modification of its November 4, 2008 decision finding that Dr. Dennis’ opinion
was sufficient to establish that the October 30, 2006 work incident caused only a temporary
aggravation of preexisting spinal conditions. However, as she had previously requested
reconsideration on August 7 and October 11, 2007 and April 29, 2008, under section
8124(b)(1) of FECA, she was not entitled to a hearing as a matter of right.
OWCP then exercised its discretion and determined that her reconsideration request
could equally well be addressed by requesting reconsideration and submitting additional
evidence establishing that the accepted temporary aggravation did not cease as of
November 9, 2006.17 The Board finds that there is no evidence of record that OWCP abused its
discretion in denying appellant’s hearing request. Thus, the Board finds that OWCP’s June 6,
2011 decision denying appellant’s request for an oral hearing was proper under the law and facts
of this case.
CONCLUSION
The Board finds that appellant has not established that she was disabled for work on and
after November 15, 2006 due to the accepted October 30, 2006 injury. The Board further finds
that OWCP properly denied appellant’s request for a hearing.

17

By the present decision and order, the Board has modified OWCP’s finding that the accepted temporary
aggravation ceased on November 9, 2006 to find that it ceased on November 15, 2006.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 6, 2011 is affirmed. The decision dated April 28, 2011 is
affirmed as modified.
Issued: September 17, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

